Case 1:21-cv-02111-AMD-JRC Document 1 Filed 04/19/21 Page 1 of 9 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

 Naftula Deutsch, individually and on behalf of all others
 similarly situated,                                                   Civil Action No: 1:21-cv-2111
                                          Plaintiff,
                                                                       CLASS ACTION COMPLAINT

                                                                       DEMAND FOR JURY TRIAL




        -v.-

 Portfolio Recovery Associates, L.L.C.

                                       Defendant(s).


       Plaintiff Naftula Deutsch (hereinafter, “Plaintiff”), a New York resident, brings this Class

Action Complaint by and through his attorneys, Stein Saks, PLLC against Defendant Portfolio

Recovery Associates, L.L.C. (hereinafter “Defendant”), individually and on behalf of a class of all

others similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon

information and belief of Plaintiff’s counsel, except for allegations specifically pertaining to

Plaintiff, which are based upon Plaintiff's personal knowledge.

                     INTRODUCTION/PRELIMINARY STATEMENT

       1.      Congress enacted the Fair Debt Collection Practices Act (hereinafter “the FDCPA”

   or “The Act”) in 1977 in response to the "abundant evidence of the use of abusive, deceptive,

   and unfair debt collection practices by many debt collectors." 15 U.S.C. §1692(a). At that time,

   Congress was concerned that "abusive debt collection practices contribute to the number of

   personal bankruptcies, to material instability, to the loss of jobs, and to invasions of individual

   privacy." Id. Congress concluded that "existing laws…[we]re inadequate to protect consumers,"



                                                                                                    1
Case 1:21-cv-02111-AMD-JRC Document 1 Filed 04/19/21 Page 2 of 9 PageID #: 2




  and that "'the effective collection of debts" does not require "misrepresentation or other abusive

  debt collection practices." 15 U.S.C. §§ 1692(b) & (c).

     2.      Congress explained that the purpose of the Act was not only to eliminate abusive

  debt collection practices, but also to "insure that those debt collectors who refrain from using

  abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). After

  determining that the existing consumer protection laws were inadequate. Id. § l692(b), Congress

  gave consumers a private cause of action against debt collectors who fail to comply with the

  Act. Id. § 1692k.

                                 JURISDICTION AND VENUE

     3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

  15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any State law claims in this

  action pursuant to 28 U.S.C. § 1367(a).

     4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

  where the Plaintiff resides, as well as where a substantial part of the events or omissions giving

  rise to the claim occurred.

                                    NATURE OF THE ACTION

     5.      Plaintiff brings this class action on behalf of a class of New York consumers under

  § 1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

  Collections Practices Act ("FDCPA"), and

     6.      Plaintiff is seeking damages and declaratory relief.

                                             PARTIES

     7.      Plaintiff is a resident of the State of New York, County of Kings.




                                                2
Case 1:21-cv-02111-AMD-JRC Document 1 Filed 04/19/21 Page 3 of 9 PageID #: 3




     8.       Defendant is a "debt collector" as the phrase is defined in 15 U.S.C. § 1692(a)(6) and

  used in the FDCPA.

     9.       Upon information and belief, Defendant is a company that uses the mail, telephone,

  and facsimile and regularly engages in business, the principal purpose of which is to attempt to

  collect debts alleged to be due another.

                                        CLASS ALLEGATIONS

     10.      Plaintiffs bring this claim on behalf of the following case, pursuant to Fed. R. Civ.

  P. 23(a) and 23(b)(3).

     11.      The Class consists of:

              a. all individuals with addresses in the State of New York;

              b. to whom Defendant sent a response to a consumer’s dispute;

              c.   that deceptively and misleadingly fails to clearly state the balance due;

              d. which letter was sent on or after a date one (1) year prior to the filing of this

                   action and on or before a date twenty-one (2l) days after the filing of this action.

     12.      The identities of all class members are readily ascertainable from the records of

  Defendant and those companies and entities on whose behalf they attempt to collect and/or have

  purchased debts.

     13.      Excluded from the Plaintiff Class are the Defendant and all officers, members,

  partners, managers, directors and employees of the Defendant and their respective immediate

  families, and legal counsel for all parties to this action, and all members of their immediate

  families.

     14.      There are questions of law and fact common to the Plaintiff Class, which common

  issues predominate over any issues involving only individual class members. The principal issue



                                                  3
Case 1:21-cv-02111-AMD-JRC Document 1 Filed 04/19/21 Page 4 of 9 PageID #: 4




  is whether the Defendant’s written communications to consumers, in the forms attached as

  Exhibit A, violate 15 U.S.C. § 1692e et seq.

     15.     The Plaintiff’s claims are typical of the class members, as all are based upon the same

  facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

  Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

  handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

  nor his attorneys have any interests, which might cause them not to vigorously pursue this action.

     16.     This action has been brought, and may properly be maintained, as a class action

  pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

  well-defined community interest in the litigation:

             a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                 that the Plaintiff Class defined above is so numerous that joinder of all members

                 would be impractical.

             b. Common Questions Predominate: Common questions of law and fact exist as

                 to all members of the Plaintiff Class and those questions predominance over any

                 questions or issues involving only individual class members. The principal issue

                 is whether the Defendant’s written communications to consumers, in the forms

                 attached as Exhibit A violate 15 U.S.C. § 1692e.

             c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                 The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                 Defendant’s common uniform course of conduct complained of herein.

             d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                 class members insofar as Plaintiff has no interests that are adverse to the absent



                                                 4
Case 1:21-cv-02111-AMD-JRC Document 1 Filed 04/19/21 Page 5 of 9 PageID #: 5




                 class members. The Plaintiff is committed to vigorously litigating this matter.

                 Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                 complex legal issues, and class actions. Neither the Plaintiff nor his counsel have

                 any interests which might cause them not to vigorously pursue the instant class

                 action lawsuit.

             e. Superiority: A class action is superior to the other available means for the fair

                 and efficient adjudication of this controversy because individual joinder of all

                 members would be impracticable. Class action treatment will permit a large

                 number of similarly situated persons to prosecute their common claims in a single

                 forum efficiently and without unnecessary duplication of effort and expense that

                 individual actions would engender.

     17.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

  is also appropriate in that the questions of law and fact common to members of the Plaintiff

  Class predominate over any questions affecting an individual member, and a class action is

  superior to other available methods for the fair and efficient adjudication of the controversy.

     18.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

  the time of class certification motion, seek to certify a class(es) only as to particular issues

  pursuant to Fed. R. Civ. P. 23(c)(4).


                                     FACTUAL ALLEGATIONS

     19.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  numbered above herein with the same force and effect as if the same were set forth at length

  herein.




                                                5
Case 1:21-cv-02111-AMD-JRC Document 1 Filed 04/19/21 Page 6 of 9 PageID #: 6




     20.     Some time prior to February 5, 2021, an obligation was allegedly incurred to creditor

  Citibank, N.A.

     21.     The Citibank, N.A. obligation arose out of transactions involving personal, family or

  household purposes obtained by Plaintiff from Citibank, N.A. and was incurred primarily for

  personal, family or household purposes.

     22.     Specifically, Plaintiff allegedly bought goods for personal and/or family use using

  his Citi Diamond Preferred credit card.

     23.     The alleged Citibank, N.A. obligation is a "debt" as defined by 15 U.S.C.§ 1692a (5).

     24.     Citibank, N.A. is a "creditor" as defined by 15 U.S.C.§ 1692a (4).

     25.     Upon information and belief, Defendant subsequently purchased the Citibank, N.A.

  debt for the purpose of debt collection. Therefore, Defendant is a “debt collector” as defined by

  15 U.S.C.§ 1692a (6).

                            Violation – February 5, 2021 Collection Letter

     26.     On or about February 5, 2021, Defendant sent the Plaintiff a response to a dispute

  made by the Plaintiff regarding the alleged debt, originally owed to Citibank, N.A. (See a true

  and correct copy of the 2-page response letter attached at Exhibit A and defined as “Letter”)

     27.     Towards the top portion of the Letter on page one, it states in relevant part:

     Verification Information Concerning Portfolio Recovery Associates, LLC (“PRA, LLC”)
     BALANCE: $1,333.76

     28.     The Letter also includes a second page, providing the source for the underlying debt

  the Defendant is collecting.

     29.     In contrast to the first page, the second page states in relevant part:

     New balance: $1,359.18




                                                 6
Case 1:21-cv-02111-AMD-JRC Document 1 Filed 04/19/21 Page 7 of 9 PageID #: 7




     30.      The Letter is confusing and misleading. The Plaintiff was left wondering if he must

  pay the balance listed on the original debt or the balance listed on the debt collector’s letter. The

  least sophisticated consumer, and the plaintiff included, remains puzzled: Is page one correct or

  is page two, correct?

     31.      The Defendant failed to provide any explanation in page one as to why the balance

  was lower. The omission of an explanation leaves open several options in the mind of a

  consumer; either:

     (1) the Defendant intends to forgo the last interest payment of $25.42, listed in the right

     column of page 2, or

     (2) the Defendant made a mistake on the total “balance” of page 1, which would leave the

     Plaintiff with a remaining balance due, should he opt to pay the full $1,333.76 balance, as

     listed on page one.

     32.      Therefore, the letter provided by the Defendant which ostensibly intends to validate

  the Plaintiff’s debt has no meaning and serves only to mislead and confuse the consumer as the

  true balance cannot be determined from the letter.

     33.      The Plaintiff could not determine the correct amount owed from the letter because

  two different balances were provided without any explanation for the difference between the

  balances.

     34.      Plaintiff incurred an informational injury as he could not ascertain from the deceptive

  and misleading Letter the total amount he currently owed on the debt.

     35.      Further, Defendant’s letter is potentially a false representation of the amount of the

  debt due, depending on what motivated Defendant’s total balance – either a mistake or forgoing

  the last interest payment.



                                                 7
Case 1:21-cv-02111-AMD-JRC Document 1 Filed 04/19/21 Page 8 of 9 PageID #: 8




      36.     As a result of Defendant’s false, deceptive, and misleading debt collection practices,

  Plaintiff has been damaged.

                                              COUNT I

VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

      37.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

      38.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

      39.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.

      40.     Defendant violated §1692e :

              a. As the Letter is open to more than one reasonable interpretation, at least one of

                  which is inaccurate in violation of §1692e (2);

              b. By making a false and misleading representation in violation of §1692e(10).

      41.     By reason thereof, Defendant is liable to Plaintiff for judgment in that Defendant's

  conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

  and attorneys’ fees.


                                DEMAND FOR TRIAL BY JURY

      42.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

  a trial by jury on all issues so triable.




                                                 8
Case 1:21-cv-02111-AMD-JRC Document 1 Filed 04/19/21 Page 9 of 9 PageID #: 9




                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Naftula Deutsch, individually and on behalf of all others

similarly situated, demands judgment from Defendant Portfolio Recovery Associates, L.L.C. as

follows:


       1.      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Tamir Saland, Esq. as Class Counsel;

       2.      Awarding Plaintiff and the Class statutory damages;

       3.      Awarding Plaintiff and the Class actual damages;

       4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

       5.      Awarding pre-judgment interest and post-judgment interest; and

       6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.


       Dated: April 19, 2021                                Respectfully Submitted,

                                                            STEIN SAKS, PLLC

                                                            /s/ Tamir Saland
                                                            Tamir Saland, Esq.
                                                            285 Passaic Street
                                                            Hackensack, NJ 07601
                                                            (201) 282-6500 ext. 122
                                                            (201) 282-6501 Fax
                                                            tsaland@steinsakslegal.com
                                                            Counsel for Plaintiff




                                                 9
